DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 in line 8 recites “correct previously determined input coordinates”.
	However, claim 1 limitation from line 4 – 7 does not have “determined input coordinates”.
	Therefore, it is unclear what is “previously determined input coordinates” refer to?
	Thus, claim boundary is indefinite.
	Claim language in claim 6 has same issues. 
Claim 1 in line 8 recites “corrects previously determined input coordinates …… using a first coordinate correction process.”.
Claim 1 line 12 recites “corrects the previously determined input coordinates indicating touch positions of both of the two touch points using a second coordinate correction process that differs from the first coordinate correction process”.
Claim 1 line 12 the term “the previously determined input coordinates” refers back to line 8 term “previously determined input coordinates” for antecedent basis.
Claim 1 line 8 recites claim “previously determined input coordinates …… using a first coordinate correction process.”.
It is unclear why claim 1 line 12 recites the term “the previously determined input coordinates ….. using a second coordinate correction process that differs from the first coordinate correction process”
Thus, claim boundary is indefinite.
	Claims 2 – 5, 7 – 10 have same issues because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Washino et al. (U.S. Patent Publication 20090189877 A1) in view of Tikkanen et al. (U.S. Patent Publication 20120001854 A1) in view of Cleary et al. (U.S. Patent Publication 20170102799 A1).
Regarding claim 1, In view of 35 USC 112 rejection above, as best understood by the Examiner, Washino discloses “A control apparatus of a touch panel having a resistive film, the control apparatus comprising a microcomputer having a controller configured to function as: 
a determination part (Figs 2, 3, processing device B) that determines a number of touch points indicating a number of simultaneous touch positions on the touch panel; (Figs, 2, 3, 10, [0043] “The two-point touch deciding section 3 makes a decision as to whether two points are touched or not on the touch panel TP. When the two-point touch deciding section 3 decides that the two-point touch is made, the point-to-point distance detecting section 4 detects the distance between the two points. The xy coordinate output section 5 outputs the xy coordinates indicating the position touched on the panel (at a time when a single point is touched) to the control section 7. The point-to-point distance output section 6 outputs, when two points are touched on the panel, the distance between the two points to the control section 7. The control section 7 performs operation control of all the processing sections constituting the processing device B, and controls data transfer between the input/output device A and the processing device B.” [0062] “the two-point touch deciding section 3 receives information on the resistance value between the opposite terminals measured at step ST2 and a specified reference value, calculates the difference between them and makes a decision as to whether the difference is equal to or greater than the specified threshold (step ST3). As for the specified reference value in this case, it is preferably equal to the resistance value between opposite terminals when one point is touched on the panel.” [0063]) and 
Washino does not disclose “a corrector that: 
(i) when the determination part determines that the touch panel is touched with a one-point touch in which the number of the touch points is one, corrects previously determined input coordinates indicating a touch position of the one touch point using a first coordinate correction process; and 
(ii) when the determination part determines that the touch panel is touched with a two-point touch in which the number of the touch points is two, corrects the previously determined input coordinates indicating touch positions of both of the two touch points using a second coordinate correction process that differs from the first coordinate correction process”.
Tikkanen discloses “a corrector that: ([0018] “a touch controller 104”)
(i) when the determination part determines that the touch panel is touched with a one-point touch in which the number of the touch points is one, (Figs 4, 5, 6, [0042] “the coordinates of a single touched point are identified at step 408. This could include, for example, the touch controller applying a current on the X+/X- wires to generate a drive signal and measuring a voltage on the Y+ and/or Y- wires as a sense signal. This could also include the touch controller applying a current on the Y+/Y- wires to generate a drive signal and measuring a voltage on the X+ and/or X- wires as a sense signal. The measured voltages can be used to identify the voltage dividers formed by the resistances 208a-208b and 210a-210b, which indicates the location of the single touch.”) corrects input coordinates indicating a (Fig 4, step 408. [0021] “The touch controller 104 detects when the touch screen 102 is contacted by at least one object, such as a user's finger or stylus. The touch controller 104 also determines the location(s) of contact on the screen 102. When a single touch on the screen 102 is made, the touch controller 104 can identify the coordinates of the touch on the screen 102 (such as x and y coordinates). “ [0041]. Fig. 6 step 614. 616, [0055]) and 
(ii) when the determination part determines that the touch panel is touched with a two-point touch in which the number of the touch points is two, (Figs 4, 5, 6, [0021] “When multiple touches on the screen 102 are made simultaneously, the touch controller 104 can identify the coordinates of each touch on the screen 102. The touch controller 104 can output the coordinates to the device controller 106. The touch controller 104 includes any suitable structure for identifying coordinates of at least one object contacting a touch screen. The touch controller 104 could be implemented using software instructions executed by at least one processing unit, or the touch controller 104 could be implemented using hardware components such as a hardware state machine. As particular examples, the touch controller 104 could represent a microprocessor, microcontroller, digital signal processor (DSP), application specific integrated circuit (ASIC), or field programmable gate array (FPGA).” Multi-touch is “a two-point touch”) corrects the input coordinates indicating touch positions of both of the two touch points using a second coordinate correction process that differs from the first coordinate correction process”. (Fig. 4, [0043] “If the detected touch is a multi-touch event, one or more changes in the plane resistance(s) are identified at step 410. As noted above, these differences are caused by the parallel resistances created by the multiple touches. The decrease in plane resistance is proportional to the touch area and the distance between the points 212a-212b, which allows for the detection of both touch pressure and multi-touch. Touch pressure denotes the pressure by which an object contacts the touch screen 102, where greater touch pressure can result in larger areas of the films 110a-110b contacting each other. Using changes in the horizontal and vertical plane resistances, the coordinates of the multiple touches are determined at step 412. “, Fig 7, step 706, [0060]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch controller by Tikkanen into device of Washino.  The suggestion/motivation would have been to correct a coordinate value. (Tikkanen: [0043])
	Washino and Tikkanen do not disclose “previously determined input coordinates”.
Cleary discloses “previously determined input coordinates”. ([0043] – [0046]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate input coordinates by Cleary into device of Washino and Tikkanen.  The suggestion/motivation would have been to correct a coordinate value. (Cleary: [0045])
Regarding claims 2, 7, Washino, Tikkanen and Cleary disclose “wherein for the one-point touch, the corrector calculates a total resistance value as a total sum of resistance values of an interior of the touch panel that is generated when touching the 
Regarding claims 3, 8, Washino, Tikkanen and Cleary disclose “wherein the touch panel includes an external resistance and the corrector uses the total resistance value excluding the external resistance in the first coordinate correction process”.  (Cleary ([0043] – [0046]) 
Regarding claims 4, 9, Washino, Tikkanen and Cleary disclose “wherein for the two-point touch, the corrector does not use the total resistance value in the second coordinate correction process”.  (Cleary [0017] [002] [0029] [0045] – [0046]) 
Regarding claims 5, 10, Washino, Tikkanen and Cleary disclose “wherein for the two-point touch, the corrector, in the second coordinate correction process, uses the total resistance value to correct the input coordinates, and then multiplies a result by a correction coefficient determined according to an amount of the external resistance”.  (Cleary [0017] [002] [0029 [0045] – [0047]) 
Regarding claim 6, claim 6 is rejected for same reason as claim 1. 

Alternately, claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Washino et al. (U.S. Patent Publication 20090189877 A1) in view of Tikkanen et al. (U.S. Patent Publication 20120001854 A1) in view of Geaghan et al. (U.S. Patent Publication 20030063073 A1).
Regarding claim 1, Washino discloses “A control apparatus of a touch panel having a resistive film, the control apparatus comprising a microcomputer having a controller configured to function as: 
(Figs 2, 3, processing device B) that determines a number of touch points indicating a number of simultaneous touch positions on the touch panel; (Figs, 2, 3, 10, [0043] “The two-point touch deciding section 3 makes a decision as to whether two points are touched or not on the touch panel TP. When the two-point touch deciding section 3 decides that the two-point touch is made, the point-to-point distance detecting section 4 detects the distance between the two points. The xy coordinate output section 5 outputs the xy coordinates indicating the position touched on the panel (at a time when a single point is touched) to the control section 7. The point-to-point distance output section 6 outputs, when two points are touched on the panel, the distance between the two points to the control section 7. The control section 7 performs operation control of all the processing sections constituting the processing device B, and controls data transfer between the input/output device A and the processing device B.” [0062] “the two-point touch deciding section 3 receives information on the resistance value between the opposite terminals measured at step ST2 and a specified reference value, calculates the difference between them and makes a decision as to whether the difference is equal to or greater than the specified threshold (step ST3). As for the specified reference value in this case, it is preferably equal to the resistance value between opposite terminals when one point is touched on the panel.” [0063]) and 
Washino does not disclose “a corrector that: 
(i) when the determination part determines that the touch panel is touched with a one-point touch in which the number of the touch points is one, corrects previously 
(ii) when the determination part determines that the touch panel is touched with a two-point touch in which the number of the touch points is two, corrects the previously determined input coordinates indicating touch positions of both of the two touch points using a second coordinate correction process that differs from the first coordinate correction process”.
Tikkanen discloses “a corrector that: ([0018] “a touch controller 104”)
(i) when the determination part determines that the touch panel is touched with a one-point touch in which the number of the touch points is one, (Figs 4, 5, 6, [0042] “the coordinates of a single touched point are identified at step 408. This could include, for example, the touch controller applying a current on the X+/X- wires to generate a drive signal and measuring a voltage on the Y+ and/or Y- wires as a sense signal. This could also include the touch controller applying a current on the Y+/Y- wires to generate a drive signal and measuring a voltage on the X+ and/or X- wires as a sense signal. The measured voltages can be used to identify the voltage dividers formed by the resistances 208a-208b and 210a-210b, which indicates the location of the single touch.”) corrects input coordinates indicating a touch position of the one touch point using a first coordinate correction process; (Fig 4, step 408. [0021] “The touch controller 104 detects when the touch screen 102 is contacted by at least one object, such as a user's finger or stylus. The touch controller 104 also determines the location(s) of contact on the screen 102. When a single touch on the screen 102 is made, the touch controller 104 can identify the coordinates of the touch on the screen 102 (such as x and y coordinates). “ [0041]. Fig. 6 step 614. 616, [0055]) and 
(ii) when the determination part determines that the touch panel is touched with a two-point touch in which the number of the touch points is two, (Figs 4, 5, 6, [0021] “When multiple touches on the screen 102 are made simultaneously, the touch controller 104 can identify the coordinates of each touch on the screen 102. The touch controller 104 can output the coordinates to the device controller 106. The touch controller 104 includes any suitable structure for identifying coordinates of at least one object contacting a touch screen. The touch controller 104 could be implemented using software instructions executed by at least one processing unit, or the touch controller 104 could be implemented using hardware components such as a hardware state machine. As particular examples, the touch controller 104 could represent a microprocessor, microcontroller, digital signal processor (DSP), application specific integrated circuit (ASIC), or field programmable gate array (FPGA).” Multi-touch is “a two-point touch”) corrects the input coordinates indicating touch positions of both of the two touch points using a second coordinate correction process that differs from the first coordinate correction process”. (Fig. 4, [0043] “If the detected touch is a multi-touch event, one or more changes in the plane resistance(s) are identified at step 410. As noted above, these differences are caused by the parallel resistances created by the multiple touches. The decrease in plane resistance is proportional to the touch area and the distance between the points 212a-212b, which allows for the detection of both touch pressure and multi-touch. Touch pressure denotes the pressure by which an object contacts the touch screen 102, where greater touch pressure can result in larger areas of the films 110a-110b contacting each other. Using changes in the horizontal and vertical plane resistances, the coordinates of the multiple touches are determined at step 412. “, Fig 7, step 706, [0060]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch controller by Tikkanen into device of Washino.  The suggestion/motivation would have been to correct a coordinate value. (Tikkanen: [0043])
	Washino and Tikkanen do not disclose “previously determined input coordinates”.
Geaghan discloses “previously determined input coordinates”. (abstract, [0015] [0097]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate input coordinates by Geaghan into device of Washino and Tikkanen.  The suggestion/motivation would have been to correct a coordinate value. (Geaghan: [0015])
Regarding claim 6, claim 6 is rejected for same reason as claim 1. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 have been considered but are moot because the arguments do not apply to newly cited Cleary and Geaghan references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.